 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH LAVERY,                                   No. 2:13-cv-2083 MCE AC P
12                       Plaintiff,
13           v.                                        ORDER
14    B. DHILLON, et al.,
15                       Defendants.
16

17          On June 21, 2019, defendant Dhillon filed a motion for a fifty-day extension of time to

18   extend discovery. ECF No. 198. The court granted the motion on June 24, 2019. ECF No. 199.

19   As a result, the discovery cut-off date has been extended to August 15, 2019. See id.

20          Despite this modification to the discovery schedule, per the request of Thomas Cregger,

21   counsel for defendant Dhillon, defendant Dhillon’s deposition of plaintiff remained scheduled to

22   take place during the last week of July on a date previously agreed upon by both parties. See

23   ECF Nos. 198 at 2, 199. To date, nothing has been filed by Attorney Cregger suggesting

24   otherwise.

25          On July 23, 2019, plaintiff filed an application for an order directing defense counsel to

26   provide details for the deposition of plaintiff. ECF No. 200. In support of the filing, Rebecca

27   Weinstein-Hamilton, limited purpose counsel for plaintiff, ultimately states that in recent weeks,

28   she has attempted to contact Attorney Cregger several times in order to confirm that he has
                                                       1
 1   retained the court and video reporters for plaintiff’s deposition, and that to date, Attorney Cregger
 2   has not responded to her inquiries. See ECF No. 200 at 5-6. In addition, she states that to date,
 3   Attorney Cregger has not noticed the deposition of plaintiff. See id. at 6.
 4          In light of the above, and due to the fact that the deposition of plaintiff has been ordered to
 5   take place sometime next week (see ECF No. 199), the court shall grant plaintiff’s application.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Within forty-eight hours of the date of this order, Attorney Thomas Cregger shall
 8   inform the court of the steps that he has taken to date to schedule and notice the deposition of
 9   plaintiff during the last week of July 2019, and
10          2. If, after providing the aforementioned information to the court, Attorney Cregger has
11   determined that the deposition cannot occur next week, in the same filing, he is to provide the
12   court and Attorney Weinstein-Hamilton with a reasonable time-period within which he believes
13   he will be able to schedule and notice the deposition of plaintiff.
14   DATED: July 24, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
